DISMISS; and Opinion Filed October 20, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00643-CV

   DENISE EDWARDS, INDIVIDUALLY AND AS NEXT FRIEND OF G.E., MINOR,
                             Appellant

                                               V.

        PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                              Trial Court Cause No. 90628.86

                             MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                   Opinion by Justice Brown

       By motion filed October 15, 2014, appellant requests the appeal be dismissed. See TEX.

R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id., 43.2(f).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE


140643F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DENISE EDWARDS, INDIVIDUALLY                       On Appeal from the 86th District Court,
AND AS NEXT FRIEND OF G.E., A                      Kaufman County, Texas
MINOR, Appellant                                   Trial Court Cause No. 90628.86.
                                                   Opinion delivered by Justice Brown. Justices
No. 05-14-00643-CV         V.                      O’Neill and Lang-Miers participating.

PROGRESSIVE COUNTY MUTUAL
INSURANCE COMPANY, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER that appellee Progressive
County Mutual Insurance Company recover its costs, if any, of this appeal from appellant Denise
Edwards, Individually and as next friend of G.E., a minor.


Judgment entered this 20th day of October, 2014.